Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.987 Page 1 of 9



  1   MONIKA Y. LANGARICA (SBN 308518) (mlangarica@aclusandiego.org)
      JONATHAN MARKOVITZ (SBN 301767) (jmarkovitz@aclusandiego.org)
  2   KIMBERLY GRANO (SBN 328298) (kgrano@aclusandiego.org)
      BARDIS VAKILI (SBN 247783) (bvakili@aclusandiego.org)
  3   DAVID LOY (SBN 229235) (davidloy@aclusandiego.org)
      ACLU FOUNDATION OF SAN DIEGO &
  4   IMPERIAL COUNTIES
      P.O. Box 87131
  5   San Diego, CA 92138-7131
      Telephone: (619) 398-4493
  6
      Counsel for Plaintiff-Petitioners
  7
                          UNITED STATES DISTRICT COURT
  8                     SOUTHERN DISTRICT OF CALIFORNIA
  9
       Adrian RODRIGUEZ ALCANTARA, et.             Case No. 20cv756 DMS (AHG)
 10    al.,

 11                    Plaintiffs-Petitioners,     PLAINTIFFS-PETITIONERS’
                                                   RESPONSE TO RESPONDENT
 12          v.                                    LAROSE’S SUPPLEMENTAL
                                                   FILING
 13    GREGORY J. ARCHAMBEAULT, San
       Diego Field Office Director, Immigration
 14    and Customs Enforcement, et. al.,

 15    Defendant-Respondents.

 16
            Plaintiffs file this Response to Defendants’ Supplement to the Opposition to
 17
      Motion for Class Certification, in which Defendants correct their position as to the
 18
      number of medically vulnerable individuals in ICE custody at Otay Mesa as of April
 19
      28, 2020.
 20
            Previously, Defendants identified only eight individuals in Immigration and
 21
      Customs Enforcement (“ICE”) custody at Otay Mesa whose age or medical
 22
      conditions render them medically vulnerable to COVID-19, and they stated all were
 23
      housed in the R Housing Unit (“Pod”):
 24

 25         Presently R Pod (64 detainee capacity), which offers a cell design instead of
            an open sleeping bay design, houses ICE and USMS male detainees identified
 26         by ICE and USMS as having heightened COVID-19 risk factors. …As of April
            26, 2020, only 20 detainees (8 ICE detainees and 12 USMS detainees) were
 27         assigned to R Pod. Female ICE and USMS detainees previously identified as
            having heightened COVID-19 risk factors have left OMDC.
 28
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.988 Page 2 of 9



  1
      Declaration of Warden LaRose, ECF No. 26-1, ¶ 39.
  2
             Defendants repeated that statement at the April 28 hearing when the Court
  3
      asked Defendants to provide factual updates regarding the COVID-19 outbreak at
  4
      Otay Mesa. Defendants also took the position that Plaintiffs’ evidence is “stale,” and
  5
      they updated the Court with information that 93 individuals in ICE custody have
  6
      tested positive for COVID-19, including one who is now intubated.1
  7
            The next day, on April 29, 2020, Defendant LaRose stated “it appears that 51-
  8
      69 ICE detainees may be within the CDC guidelines as being at higher risk for severe
  9
      illness due to COVID-19.” Defendants’ Supplement to the Opposition to Motion for
 10
      Class Certification, ECF No. 34 at 2. This pivotal information undercuts every aspect
 11
      of Defendants’ opposition to Plaintiffs’ request for a temporary restraining order
 12
      (“TRO”) and motion for class certification. The information materially undermines
 13
      Defendants’ arguments and exposes their inability to protect even the most
 14
      vulnerable people in their custody. The belated update is yet another example of
 15
      Defendants’ pattern of chronic delay and negligence in response to the harm posed
 16
      by COVID-19 at Otay Mesa.
 17
            1. Defendants’ Updated Facts Support Plaintiffs’ Request for a TRO.
 18
            Defendants’ failure to accurately identify or represent the number of putative
 19
      subclass members at Otay Mesa casts serious doubt on their methodology for
 20
      identifying medically vulnerable people in their custody, on their understanding of
 21
      the facts on the ground in Otay Mesa, and, most importantly, on whether Defendants
 22
      are taking “reasonable available measures to abate [the] risk” of serious illness or
 23
      death due to COVID-19 for medically vulnerable individuals in their custody.
 24
      Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
 25

 26   1
       Defendants have not provided information regarding when or whether the
      individual was identified as medically vulnerable, what protective measures had
 27   been in place for him, if any, or when he first had symptoms, was confirmed
      positive for COVID-19, or hospitalized.
 28

                                                2
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.989 Page 3 of 9



  1
            At the April 28 hearing, Defendants assured the Court they were taking
  2
      reasonable measures to mitigate the risk of harm posed by their failure to contain
  3
      COVID-19 within Otay Mesa to medically vulnerable people in ICE custody.
  4
      Specifically, Defendants stated that all “eight” medically vulnerable people in ICE
  5
      custody are in a so-called “protective cohort” in R Pod, where Defendants supposedly
  6
      ensure they are kept away from the general population, social distancing is possible,
  7
      and movement in and out of the housing unit is limited.2 Although Warden Larose’s
  8
      declaration states that R pod, which is also shared with medically vulnerable
  9
      individuals in U.S. Marshals custody, can only hold 64 people in locked cells, ECF
 10
      No. 26-1, ¶ 39, Defendants’ supplemental notice failed to address where the other
 11
      43-61 medically vulnerable individuals are being detained. This omission is glaring.
 12
            Indeed, Defendants’ representations about their dangerous “cohorting”
 13
      strategy—whereby housing units are quarantined after individuals in the unit have
 14
      been exposed to the virus, Declaration of Captain Farabaugh, ECF No. 23-3 ¶ 14—
 15
      make it clear that the remaining 43-61 medically vulnerable individuals have likely
 16
      not been put in R Pod since yesterday and instead remain confined in other housing
 17
      units in close proximity with people who have been exposed. In fact, upon reviewing
 18
      their own internal records in light of Defendants’ supplemental filing, counsel for
 19
      Plaintiffs have identified at least 13 medically vulnerable individuals who are in ICE
 20
      custody at Otay Mesa as of April 29 and who were not in R Pod at the time of last
 21
      contact. Declaration of Jacqueline Ramos ¶ 6. These include:
 22
           a. Seven individuals who have diabetes, including one age 58 detained in H
 23
               Pod, one age 54 detained in L Pod, one age 51 detained in C-1 Pod, one
 24
               detained in H pod who has had two heart attacks, and two others detained in
 25
               L Pod and Q Pod respectively;
 26
 27   2
        According to Plaintiffs’ expert Dr. Amon, “The concept of ‘protective cohorting’
      is never defined or referred to in CDC guidance.” ECF No. 32, ¶ 7(c)(ii).
 28

                                                3
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.990 Page 4 of 9



  1
            b. One individual who has asthma and is detained in L Pod;
  2
            c. One individual who has asthma and is detained in A Pod;
  3
            d. One individual who has asthma and is detained in C-1 Pod;
  4
            e. One who has cancer and is detained in L Pod; and
  5
            f. Two others age 60 or older, detained in V Pod and K Pod respectively.
  6
      Id.
  7
            Plaintiffs continue to dispute that the measures in R Pod are sufficient to
  8
      mitigate the risk of harm to putative subclass members, due to, among other things,
  9
      the insufficient screening of staff or precautions for internal movements. They also
 10
      continue to dispute that confinement in R pod is reasonable when it results in
 11
      medically vulnerable civil detainees being locked in small cells for extended periods.
 12
      But even assuming for the sake of argument that Defendants’ “protective cohorting”
 13
      practices in R pod are sufficient and reasonable, Defendants’ updated numbers
 14
      coupled with the likelihood that medically vulnerable individuals are scattered
 15
      throughout the facility eviscerates the argument that the conditions in R Pod are
 16
      sufficient to abate the risk for medically vulnerable detainees.
 17
            Defendants described other pods in the facility, where it can be assumed
 18
      putative subclass members are confined, as operating at up to nearly 80% capacity,
 19
      with over 100 detainees per pod, where they have failed to provide concrete evidence
 20
      that social distancing is possible. See Larose TRO Opp., ECF. No 26 at 10, 11. They
 21
      also conceded at the April 28 hearing that they are unable to enforce social distancing
 22
      or mask requirements. Indeed, while Defendants’ own photographs display the
 23
      failure to enforce social distancing or protective equipment in these pods in horrifying
 24
      detail, they still do not capture the impact on subclass members trapped in those pods
 25
      like Plaintiff Rodriguez Alcantara, who protects himself by “wait[ing] to be the last
 26
      individual[] to pick up my tray of food,… eat[ing] in my cell to keep away from
 27

 28

                                                 4
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.991 Page 5 of 9



  1
      others,” and “seek[ing] refuge in my cell,” because “people are everywhere at all
  2
      times.” Declaration of Adrian Rodriguez Alcantara, ECF No. 1-5 ¶¶ 8, 10.
  3
            Additionally, Defendants’ updated numbers extinguish their argument that
  4
      relief is foreclosed because Judge Bernal’s order in Fraihat v. U.S. Immigration &
  5
      Customs Enf’t, 2020 WL 1932570, at *29 (C.D. Cal. Apr. 20, 2020) covers the relief
  6
      Plaintiffs seek for subclass members. Plaintiffs continue to dispute the merits of the
  7
      argument because the proposed subclass here and the Fraihat class are not identical
  8
      and the relief ordered in Fraihat falls short of what Plaintiffs seek here. However,
  9
      even if the Court were otherwise satisfied that the order in Fraihat provides sufficient
 10
      relief for the subclass here, Defendants’ failure to properly identify individuals whose
 11
      underlying conditions squarely fit into the CDC guidelines, as required under the
 12
      Fraihat order, further underscores Defendants’ failure to abate risk for those
 13
      individuals pursuant to the relief obtained in Fraihat and the necessity of this Court’s
 14
      intervention to protect subclass members.
 15
            Defendants’ failure to accurately identify or represent the number of putative
 16
      subclass members also raises serious concerns about access of unidentified medically
 17
      vulnerable individuals to urgent medical care, given “[t]he transportation of detainees
 18
      to off-site medical providers has been limited to only essential and/or emergency
 19
      medical services.” Declaration of Warden LaRose, ECF 26-1, at ¶ 73.
 20
            Accordingly, Defendants’ actions and omissions further support Plaintiffs’
 21
      request at paragraph (7)(g) of the Proposed Order3 that Defendants provide class
 22
      counsel information about individuals who have medical diagnoses but who
 23
      Defendants do not believe qualify them for the Otay Mesa Medically Vulnerable
 24
      Subclass.4 These determinations can be made based on objective criteria through
 25
      3
       Attached as an exhibit to Plaintiffs’ Notice of Supplemental Facts and Authority,
 26   ECF No. 12 at 9.
 27   4
       It also bears noting that the records to support class membership are in
      Defendants’ sole custody. “[I]nsofar as defendants are the ones responsible for the
 28                                                                 (Footnote continues on next page.)

                                                 5
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.992 Page 6 of 9



  1
      medical experts, with the magistrate assigned to this case resolving any disputes
  2
      about the matter, as suggested in the Proposed Order.
  3
            2. This Court Should Certify the Proposed Class and Subclass.
  4
            Defendants’ concession that there are at least 51-69 medically vulnerable
  5
      individuals in ICE custody at Otay Mesa demonstrates that numerosity is satisfied.
  6
      See Rannis v. Recchia, 380 Fed. App’x 646, 651 (9th Cir. 2010) (“In general, courts
  7
      find the numerosity requirement satisfied when a class includes at least 40
  8
      members.”)
  9
            The fact that Defendants failed to identify certain medically vulnerable people
 10
      also highlights why there is no “ascertainability” requirement for class actions in the
 11
      Ninth Circuit. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 n. 4 (9th Cir.
 12
      2017) (“ConAgra cites no other precedent to support the notion that our court has
 13
      adopted an ‘ascertainability’ requirement. This is not surprising because we have
 14
      not.”); Fraihat v. U.S. Immigration & Customs Enf’t, No. EDCV191546JGBSHKX,
 15
      2020 WL 1932570, at *15 n.9 (C.D. Cal. Apr. 20, 2020). An ascertainability
 16
      requirement in this case would improperly allow Defendants to unilaterally identify
 17
      class members, which Plaintiffs have now demonstrated they are incapable of doing
 18
      correctly even for conditions like diabetes that fall squarely within CDC criteria. For
 19
      individuals whose conditions may require more than a cursory review, like asthma,
 20
      placing the decision-making authority in Defendants’ hands alone risks their lives.
 21
            It is not at all unusual in class actions for courts—at times aided by experts—
 22
      to make factual determinations whether a particular individual is a member of the
 23
      class. See, e.g., Franco-Gonzalez v. Holder, No. CV-10-02211 DMG DTBX, 2014
 24
      WL 5475097, at *3 (C.D. Cal. Oct. 29, 2014) (laying out process for determining if
 25
      absence of more detailed . . . records” about putative class members’ health
 26   conditions, “they should not benefit from their poor recordkeeping” or their refusal
      to provide information about the health conditions of the detainee population “by
 27   dodging a class action on that basis.” Etter v. Allstate Ins. Co., 323 F.R.D. 308, 315
      (N.D. Cal. 2017).
 28

                                                6
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.993 Page 7 of 9



  1
      individual falls within class of immigration detainees with mental health conditions
  2
      that qualify them for appointment of counsel); see also Ms. L. v. U.S Immigration &
  3
      Customs Enf't, 331 F.R.D. 529, 541 (S.D. Cal. 2018) (“Defendants are correct that
  4
      this determination may involve some individualized inquiries, but those inquiries do
  5
      not detract from the ‘indivisible’ nature of the claim alleged and the relief sought in
  6
      this case.”). Even when determining class membership requires some factual inquiry,
  7
      “the language of Rule 23 neither provides nor implies that demonstrating an
  8
      administratively feasible way to identify class members is a prerequisite to class
  9
      certification.” Briseno, 844 F.3d at 1133. Nevertheless, the Proposed Order lays out
 10
      an administratively feasible process for identifying subclass members.
 11
            This case is materially indistinguishable from Franco and other class actions
 12
      brought on behalf of people with disabilities, which also require inquiry into the
 13
      underlying conditions of class members. Whether someone meets the statutory
 14
      definition of disability requires evaluation of their impairment to determine whether
 15
      it “substantially limits one or more major life activities.” 42 U.S.C. § 12102; 29
 16
      U.S.C. § 705(9)(B). But the fact that class membership depends on such an evaluation
 17
      does not bar the routine certification of classes of people with disabilities. See, e.g.,
 18
      Franco-Gonzales v. Napolitano, No. CV 10-02211 DMG DTBX, 2011 WL
 19
      11705815, at *16 (C.D. Cal. Nov. 21, 2011) (certifying subclass of unrepresented
 20
      individuals in removal proceedings who “have a serious mental disorder or defect
 21
      that renders them incompetent to represent themselves in detention or removal
 22
      proceedings”); Hernandez v. County of Monterey, 305 F.R.D. 132, 152 (certifying
 23
      subclass of inmates with disabilities even though establishing subclass membership
 24
      would require determining whether individuals had disabilities as defined by state
 25
      and federal law); Mays v. Cty. of Sacramento, No. 218CV02081TLNKJN, 2019 WL
 26
      3729815, at *1 (E.D. Cal. Aug. 8, 2019), report and recommendation adopted, No.
 27
      218CV02081TLNKJN, 2019 WL 3804192 (E.D. Cal. Aug. 13, 2019)
 28

                                                 7
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.994 Page 8 of 9



  1
      (recommending preliminary approval class action settlement in favor of subclass of
  2
      incarcerated people with disabilities as defined by state and federal law); J.R. v.
  3
      Oxnard Sch. Dist., No. LACV1704304JAKFFMX, 2019 WL 4438243, at *20, 29
  4
      (C.D. Cal. July 30, 2019) (certifying class of students who have or may have
  5
      disabilities).
  6
             Indeed, earlier today yet another district court in California has recognized that
  7
      COVID-19 poses such a threat to individuals in ICE detention that provisional class
  8
      certification and emergency relief are necessary. Zepeda Rivas v. Jennings, No. 20
  9
      CV 02731-VC, ECF No. 53 (N.D. Cal. April 29, 2020) (provisionally certifying a
 10
      class of detainees in Mesa Verde Detention Facility and Yuba County Jail and issuing
 11
      a temporary restraining order providing a two-week process for class members to
 12
      petition the court for release from custody).5 As Judge Chhabria observed in issuing
 13
      that order, “The fact that ICE does not have such a list [of detainees with health
 14
      vulnerabilities] at the ready, six weeks after Governor Newsom shut down the entire
 15
      state and one week after this lawsuit was filed, speaks volumes about where the safety
 16
      of the people at these facilities falls on ICE’s list of priorities.” Id. at *4.
 17
             3. Court Intervention is Necessary to Save Lives and Preserve Public
 18             Health.
 19          By admitting that the estimated number of subclass members exceeds their
 20   previous representation by as much as a factor of eight, Defendants underscore the
 21   need for this Court’s intervention. At best, Defendants do not know who in their
 22   custody is medically vulnerable during a pandemic that is spreading rapidly within
 23   Otay Mesa, even though Warden LaRose reportedly receives a daily “updated list of
 24   high risk detainees” and “adjust[s]” facility plans “as needed.” ECF No. 26-1 ¶ 41.
 25
      5
        Although the court in Zepeda Rivas allowed a two-week process for petitioning
 26   the court for release, the facilities in question do not have an active COVID-19
      outbreak, much less the largest one in the country. Due to the urgent nature of the
 27   threat in Otay Mesa, Plaintiffs have requested a much more expeditious, yet still
      orderly, release process for medically vulnerable individuals.
 28

                                                   8
Case 3:20-cv-00756-DMS-AHG Document 36 Filed 04/29/20 PageID.995 Page 9 of 9



  1
      This Court cannot entrust them to preserve the health and safety of those in their care,
  2
      after their supposedly adequate measures have already allowed Otay Mesa to house
  3
      the nation’s largest COVID-19 outbreak in ICE detention. Failure to provide for basic
  4
      human needs, including reasonable safety, violates the Constitution. DeShaney v.
  5
      Winnebago Cty. Dept. of Soc. Servs., 489 U.S. 189, 199–200 (1989).
  6
            In light of Defendants’ repeated failures to protect subclass members during
  7
      this deadly pandemic, this Court should intervene immediately by provisionally
  8
      certifying the proposed classes and granting the request for an emergency TRO,
  9
      including the measures outlined in Plaintiffs’ Proposed Order.
 10
            Additionally, this Court should immediately order Defendants to provide
 11
      daily updates regarding its response to COVID-19 at Otay Mesa, including:
 12
            a)     Total population levels at Otay Mesa broken down by housing unit;
 13
            b)     Total number of medically vulnerable individuals in ICE custody at
 14
      Otay Mesa;
 15
            c)     Total number of cohorted housing units and how long the units have
 16
      been under quarantine;
 17
            d)     Total number of individuals tested for COVID-19;
 18
            e)     Total number of individuals confirmed positive for COVID-19; and
 19
            f)     Total number of individual hospitalized for COVID-19 treatment.
 20
 21
      Dated: April 29, 2020                          Respectfully submitted,
 22

 23                                                  ACLU FOUNDATION OF SAN
                                                     DIEGO & IMPERIAL COUNTIES
 24
                                                     s/Monika Y. Langarica
 25

 26                                                  Attorneys for Plaintiffs-Petitioners
 27

 28

                                                 9
